Name: Commission Regulation (EEC) No 3130/78 of 28 December 1978 determining intervention centres for olive oil
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31978R3130Commission Regulation (EEC) No 3130/78 of 28 December 1978 determining intervention centres for olive oil Official Journal L 370 , 30/12/1978 P. 0058 - 0059 Finnish special edition: Chapter 3 Volume 10 P. 0155 Greek special edition: Chapter 03 Volume 23 P. 0239 Swedish special edition: Chapter 3 Volume 10 P. 0155 Spanish special edition: Chapter 03 Volume 15 P. 0103 Portuguese special edition Chapter 03 Volume 15 P. 0103 COMMISSION REGULATION (EEC) No 3130/78 of 28 December 1978 determining intervention centres for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1562/78 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector (3), Whereas rules for the determination of intervention centres for olive oil were laid down in Regulation (EEC) No 2754/78 ; whereas application of these rules leads to the choice of the places listed in the Annex as intervention centres; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres for olive oil shall be those places listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 185, 7.7.1978, p. 1. (3)OJ No L 331, 28.11.1978, p. 13. ANNEX >PIC FILE= "T0014372">